DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodin et al. (6209751).
Regarding claim 1, Goodin discloses a fluid dispenser comprising: a pump mechanism (20; Figs. 3-5) that dispenses fluid when activated; a light sensor (100) that detects light in or around the fluid dispenser; and a controller (60) that controls a function of one or more electronic components of the fluid dispenser based on detection data received from the light sensor (col. 5, line 66 to col. 6, line 6).
Regarding claim 2, the light sensor measures an intensity of ambient light in or around the fluid dispenser; and wherein the controller sets a mode of operation of the one or more electronic components based on the intensity of ambient light measured by the light sensor (col. 5, line 66 to col. 6, line 6).
Regarding claim 3, the controller determines whether the fluid dispenser is located in an environment that is illuminated or darkened based on the intensity of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodin et al. in view of Dumont et al. (20170115162).
Regarding claim 4, the one or more electronic components comprise the light sensor (100); wherein the light sensor measures the intensity of ambient light in or around the fluid dispenser (col. 5, line 66 to col. 6, line 6); wherein, when the controller determines that the environment is illuminated, the controller controls the light sensor to operate in the active mode (col. 5, line 66 to col. 6, line 6); wherein, when the controller determines that the environment is darkened, the controller controls the light sensor to operate in the energy-saving mode (col. 5, line 66 to col. 6, line 6).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Goodin reference in view of the teachings of the Dumont reference by taking measurements at an adjustable rate as claimed for the purpose of conserving more energy when the dispenser is in sleep mode.
Allowable Subject Matter
Claims 5-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754